Mr. Justice Maxwell
delivered the opinion of the court:
Defendants in error, as relators, by this action {mandamus) seek to compel plaintiffs in error to recognize them as members of the board of county commissioners of the city and county of Denver.
The alternative writ averred that, at the general election held in November, 1902, relators were elected county commissioners of the county of.Arapahoe, qualified as such in January, 1903, served in such capacity until March, 1903, when the members of the city council of the city and county of Denver usurped and intruded themselves into the office of county commissioners of the city and county of Denver; that *34thereafter the board of supervisors, elected under the charter of the city and county of Denver, succeeded the city council in the performance of the duties ,of county commissioners, and continued to do so until the decision of this court in People ex rel., etc., v. Stoddard, 34 Colo. 200, when the defendants assumed to perform the duties of county commissioners; that, thereupon, relators demanded to be permitted to> meet with respondents and perform the duties of county commissioners, which demand was refused; that, under the laws of Colorado, the board of county commissioners of the city and county of Denver consists of five members.
The return to the alternative writ questioned the sufficiency of the facts stated to constitute a. cause of action; denied the averments of the writ and alleged the election of respondents to the office of county commissioners of the city and county of Denver at the general election of 1904, their qualification and entry upon the discharge of the duties of such office.
A hearing resulted in a judgment making the alternative writ peremptory, to review which is this writ of error.
Article XX of the constitution was approved by the people at the general election held November, 1902, the sáme election at which relators claim to have been elected county commissioners of the then county of Arapahoe. This article has been upheld by this court in a number of cases. — People v. Sours, 31 Colo, 369; Montclair v. Thomas, 31 Colo. 327; People v. Adams, 31 Colo. 477; Parsons v. People, 32 Colo. 221; Denver v. Adams Co., 33 Colo. 1; and in what are known as the county officers’ cases, and by the court of appeals in McMurray v. Wright, 19 Colo. App, 17.
Section 3, article XX, provides: “Immediately upon the canvass of the vote showing the adoption *35of this amendment, it shall be the duty of the governor of the state to- issue his proclamation- accordingly, and thereupon the city of Denver, and all municipal corporations and that part of the county of Arapahoe within the boundaries of said city, Shall merge into the city and county of Denver, and the terms of office of all officers of the city of Denver and of all included municipalities and of the county of Arapahoe shall terminate.”
Following the above is a clause excepting from the operation thereof the terms of office of certain of the officers of the city of Denver' and of the county of Arapahoe. The board of county commissioners, however, is not included in such exception.
By the plain, unambiguous language of the above section ‘the terms of office of county commissioners of Arapahoe county, to which offices relators claim to have been elected, terminated immediately upon the canvass of the vote showing the adoption of article XX, and the proclamation of the governor to that effect, which was made December 1, 1902.
In McMurray v. Wright, 19 Colo. App. 17, at page 21, the court said: *36amendment officers of the city and county of Denver. ’'
*35‘ ‘ The moment the constitutional amendment took effect, the municipal corporation known as the city of Denver, and the quasi corporation, known as the county of Arapahoe, ceased to exist; and a new body politic and corporate was created, called the city and-county of Denver. At the same time the terms of all officers of the city of Denver, the included corporations, and the county of Arapahoe-, except the district judges, the county judge and district attorney, expired ; but for the purpose of furnishing the new corporation with a government until, under the charter to be framed, an election for the proper officers could be had, the mayor, council boards and certain of the officers of Arapahoe county were constituted by the
*36Defendants in error invoke the doctrine of contemporaneous legislative exposition approved by this court in People v. Horan, 34 Colo. 304, in aid of their position.
' The argument is, that the general assembly which submitted to the people the amendment to the constitution known as article XX, also submitted an amendment to section 6, article XIY, which, in effect, provided that, in each county in the state of less than 70,000 population, there should be elected three county commissioners for the term of four years; two to be elected in Í904 and one in 1906; that when the population of a county shall equal or exceed 70,000, the board of county commissioners may consist of five members; three to be elected at the general election of 1904 for the term of four years, and, two to be elected at the general election of 1906 for the same term. The same general assembly adopted two. acts providing for the establishment and appointment of officers; etc., of Adams county and South Arapahoe county, including within such two counties, all of former Arapahoe county not included in the city and county of Denver. — Session Laws 1901, pages 133 and 138.
Sections 3 of such acts are as follows: “All county and precinct officers who reside in that part of the county of Arapahoe that is hereby made the county of Adams (South Arapahoe) shall hold their respective offices for the terms for which they have been elected or appointed, and they are hereby declared to be legal officers of Adams (South Arapahoe) county; and the governor shall appoint such other officers as may be necessary to carry on the county government of said Adams (South Arapahoe) county, who shall hold their respective offices until *37after the general election held in said Adams- (South Arapahoe) county next after this act goes into effect and until their successors shall be duly elected and qualified according to la,w.”
Therefore, counsel say, that article XX, the amendment to section 6, article XIV, and the two acts establishing Adams and South Arapahoe counties having been passed by the same general assembly, should be construed together, and as Arapahoe county had five county commissioners at the time of such legislation, the city and county of Denver being the successor of Arapahoe county, and the only county in the state with a population of 70,000, the amendment to section 6, article XIV, permitting -counties with such population to have five commissioners, the acts establishing the counties of Adams and South Arapahoe,' continuing in office all county officers residing within their boundaries, including the county commissioners, it is apparent that the general assembly intended that the city and county of Denver should continue to have five commissioners, and that the relators should continue to officiate as such county commissioners of the city and county of Denver until the expiration of the terms of office for which they had been elected.
This argument is not without force, but its weight must be determined by well settled rules of constitutional and statutory construction applicable to the doctrine invoked.
In People v. May, 9 Colo. 80, 93, in discussing the doctrine of contemporaneous interpretation, this court said:
“In cases of doubt, such interpretation has its place and weight. In the case of The People v. Wright, 6 Colo. 92, contemporaneous interpretation was allowed weight respecting a point upon which the amendment construed was silent. ‘Where, how*38ever, no ambiguity or doubt appears in the law, * * * the court should confine its attention to the la,w, and not allow extrinsic circumstances to introduce a difficulty where the language is plain. To allow force to- a practical construction in &uch a case would be to suffer manifest perversions to defeat the evident purpose of the law-makers.’ — Cooley’s Const. Lim. 84. ‘ Contemporary construction can never abrogate the text; it can never fritter away its obvious sense; it can never enlarge its natural boundaries.’ — Story on Const., § 407.”
Here the language admits of no ambiguity or doubt; it could scarcely be plainer; “the terms of office of all officers * * * of the county of Arapahoe shall terminate.”
Further, the amendment to section 6, article XIY, while mandatory as to the number of county commissioners of counties of less than 70,000, by the use of the word may, when the population of any county shall exceed 70,000, leaves it optional with such counties to have three or five commissioners.
We do not agree with the contention of counsel for defendants in error, that the city and county of Denver is the successor of the county of Arapahoe, but think that the city and county of Denver, in so far as the exercise of county functions is concerned, is a new county, created by the merger and consolidation of the municipalities and territory within the boundaries designated by article XX, and, as such new county, comes within the purviéw of the amendment to section 6, .article XIV, supra, it clearly being the intention of the general assembly that such section should apply to the city and county of Denver, being the only county with a population exceeding 70,000, and that the election of three commissioners in 1904 was pursuant to the provisions of such amendment, and that such city and county may *39elect two commissioners, under the provisions of such amendment, at the election of 1906.
The judgment of the court below, being contrary to the views herein expressed, is reversed, the cause remanded, with directions to the court below to dismiss the complaint.
Decision en banc. Reversed.
Mr. Justice Steele, Mr. Justice Gunter and Mr. Justice Bailey, dissenting.